Campbell, J.
Wilcox, under title derived from a chattel mortgage executed to him by the Sextus N. Wilcox Lumbering Company, replevied certain goods from the defendant who was in possession under an agreement with the company whereby he was entitled to half the profits of carrying on the business. There was a dispute concerning the fact of partnership. The court charged the jury that defendant would have a lien on the property even though there was no partnership, and he recovered judgment for the amount of it.
There is no doubt if he was a partner he had a lien for his claim. On the testimony, which showed the arrangement *193was made under an advertisement for a partner, the jury might have found that relation. But if he was not a partner he was in the position of any clerk or agent whose wages are measured by profits ;and no authority has been cited showing that a lien exists in such cases. The case was put to the jury too strongly.
Judgment must be reversed with costs and a new trial granted.
The other Justices concurred.